Exhibit 10.11

 

 

 

PLEDGE AGREEMENT

 

By

 

POLYMER GROUP, INC.,

 

and

 

THE DOMESTIC SUBSIDIARIES PARTY HERETO,
as Pledgors,

 

and

 

CITICORP NORTH AMERICA, INC.,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of November 22, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

Pledge

2

 

 

 

 

SECTION 2.

 

Delivery of the Securities Collateral

2

 

 

 

 

SECTION 3.

 

Representations, Warranties and Covenants

3

 

 

 

 

SECTION 4.

 

Registration in Nominee Name; Denominations

4

 

 

 

 

SECTION 5.

 

Voting Rights; Dividends and Interest, etc.

4

 

 

 

 

SECTION 6.

 

Remedies upon Event of Default

6

 

 

 

 

SECTION 7.

 

Application of Proceeds of Sale

7

 

 

 

 

SECTION 8.

 

Collateral Agent Appointed Attorney-in-Fact

7

 

 

 

 

SECTION 9.

 

Waivers; Amendment

7

 

 

 

 

SECTION 10.

 

Securities Act, etc.

8

 

 

 

 

SECTION 11.

 

Registration, etc.

8

 

 

 

 

SECTION 12.

 

Termination or Release

9

 

 

 

 

SECTION 13.

 

Notices

10

 

 

 

 

SECTION 14.

 

Further Assurances

10

 

 

 

 

SECTION 15.

 

Binding Effect; Several Agreement; Assignment

10

 

 

 

 

SECTION 16.

 

Survival of Agreement; Severability

10

 

 

 

 

SECTION 17.

 

GOVERNING LAW

11

 

 

 

 

SECTION 18.

 

Counterparts

11

 

 

 

 

SECTION 19.

 

Rules of Interpretation

11

 

 

 

 

SECTION 20.

 

Jurisdiction; Consent to Service of Process

11

 

 

 

 

SECTION 21.

 

WAIVER OF JURY TRIAL

11

 

 

 

 

SECTION 22.

 

Additional Pledgors

12

 

 

 

 

SECTION 23.

 

Financing Statements

12

 

-i-

--------------------------------------------------------------------------------


 

 

 

 

Page

SECTION 24.

 

No Deemed Dividend.

12

 

 

 

 

SCHEDULES

 

 

 

 

Schedule I

 

Domestic Subsidiaries

 

Schedule II

 

Pledged Stock and Debt Securities

 

 

ii

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of [         ], 2005,
among POLYMER GROUP, INC., a Delaware corporation (the “Borrower”), each
Domestic Subsidiary of the Borrower listed on Schedule I hereto (collectively,
together with each Domestic Subsidiary that becomes a party hereto pursuant to
Section 22 of this Agreement, the “Subsidiary Guarantors” and, together with the
Borrower, the “Pledgors”), CITICORP NORTH AMERICA, INC., as collateral agent (in
such capacity, the “Collateral Agent”) on behalf of the Secured Parties (as
defined in the Credit Agreement) pursuant to the Credit Agreement (as
hereinafter defined), as pledgee, assignee and secured party.

 

R E C I T A L S

 

A.            The Borrower, the Collateral Agent, Citicorp North America, Inc.,
as administrative agent (in such capacity, and together with any successors in
such capacity, the “Administrative Agent”) for the Lenders (as hereinafter
defined), as documentation agent (in such capacity, the “Documentation Agent”),
and as syndication agent (in such capacity, the “Syndication Agent”) and
Citicorp Global Markets Inc. (“CGMI”), as sole lead arranger and sole bookrunner
(in such capacity, the “Lead Arranger”), and the lending institutions from time
to time party thereto (the “Lenders”) have, in connection with the execution and
delivery of this Agreement, entered into that certain credit agreement, dated as
of the date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), providing for the making of
Loans to the Borrower and the issuance of and participations in Letters of
Credit for the account of the Borrower, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement.

 

B.            Each Subsidiary Guarantor has, pursuant to the Guarantee
Agreement, dated as of the date hereof, among other things, agreed to
unconditionally guarantee the obligations of the Borrower under the Credit
Agreement.

 

C.            The Borrower and each Subsidiary Guarantor will receive
substantial benefits from the execution, delivery and performance of the
obligations of the Borrower under the Credit Agreement and are, therefore,
willing to enter into this Agreement.

 

D.            Contemporaneously with the execution and delivery of this
Agreement, the Borrower and the Subsidiary Guarantors have executed and
delivered to the Collateral Agent a Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).

 

E.             This Agreement is given by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties (as defined in the
Security Agreement) to secure the payment and performance of the obligations
(whether or not constituting future advances, obligatory or otherwise) of the
Borrower and any and all of the Subsidiary Guarantors from time to time arising
under or in respect of this Agreement, the Credit Agreement, the other Loan
Documents and the other Obligations (as defined in the Security Agreement).

 

Capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes

 

--------------------------------------------------------------------------------


 

the following representations and warranties to the Collateral Agent for the
benefit of the Secured Parties (and each of their respective successors and
assigns), and agrees as follows:

 

SECTION 1.           Pledge. (a)  The following liens are hereby granted:

 

(i)            As collateral security for the payment and performance, in full
of all the Obligations, each Pledgor hereby pledges and grants to the Collateral
Agent, for the ratable benefit of Secured Parties, a lien on and security
interest in and to all of the right, title and interest of such Pledgor in, to
and under (a) all the shares of capital stock and other Equity Interests owned
by it listed on Schedule II hereto and any shares of capital stock and other
Equity Interests obtained in the future by such Pledgor and not deposited into a
Securities Account pursuant to the Security Agreement and the certificates, if
any, representing all such shares or interests (collectively, the “Pledged
Stock”); provided that the Pledged Stock shall not include (i) more than 65% of
the issued and outstanding shares of voting stock of any first tier Non-U.S.
Subsidiary, (ii) the issued and outstanding shares of any second tier Non-U.S.
Subsidiary or (iii) to the extent that applicable law requires that a Subsidiary
of the Pledgor issue directors’ qualifying shares, such qualifying shares;
(b)(i) all debt securities owned by it listed opposite the name of the Pledgor
on Schedule II hereto, (ii) all debt securities in the future issued to the
Pledgor and not deposited into a Securities Account (as defined in the Security
Agreement) pursuant to the Security Agreement and (iii) all promissory notes and
any other instruments evidencing such debt securities (collectively, the
“Pledged Debt Securities” and together with the Pledged Stock, the “Pledged
Securities”); (c) subject to Section 5, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of the securities referred to in clauses (a) and (b) above;
(d) subject to Section 5, all rights and privileges of the Pledgor with respect
to the securities and other property referred to in clauses (a), (b) and (c)
above; and (e) all proceeds of any and all of the foregoing (all the foregoing,
collectively, the “Securities Collateral”).

 

(b)           Upon delivery to the Collateral Agent, (a) any certificated
Pledged Securities now or hereafter included in the Securities Collateral shall
be accompanied by stock or bond powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (b) all other property comprising part of the Securities Collateral
shall be accompanied by proper instruments of assignment duly executed by the
applicable Pledgor and such other instruments or documents as the Collateral
Agent may reasonably request. Each subsequent delivery of Pledged Securities
shall be accompanied by a schedule describing the securities then being pledged
hereunder, which schedule shall be attached hereto as a supplement to Schedule
II and made a part hereof. Each schedule so delivered shall supplement any prior
schedules so delivered.


 

TO HAVE AND TO HOLD the Securities Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent for the benefit of the Secured Parties; subject,
however, to the terms, covenants and conditions hereinafter set forth.

 

SECTION 2.           Delivery of the Securities Collateral. (a)  Each Pledgor
agrees to promptly deliver or cause to be delivered to the Collateral Agent any
and all Pledged Securities, and any and all certificates or other instruments or
documents representing the Securities Collateral, other than those Pledged
Securities to be held in a Securities Account which Securities Account will be
subject to a

 

2

--------------------------------------------------------------------------------


 

Control Agreement (as defined in the Security Agreement) pursuant to the terms
of the Security Agreement.

 

(b)           Each Pledgor will cause any Indebtedness for borrowed money owed
to such Pledgor by any Person to be evidenced by a duly executed promissory note
that is pledged to the Collateral Agent for the benefit of the respective
Secured Parties and delivered to the Collateral Agent pursuant to the terms
hereof (provided that this clause (b) shall not apply to any such Indebtedness
in an aggregate principal amount less than $500,000 of any Person that is not a
Subsidiary).


 

(c)           If any Equity Interests now or hereafter acquired by any Pledgor
constituting Pledged Stock are uncertificated, such Pledgor shall use
commercially reasonable efforts to cause such Equity Interests to be
certificated. If, after using commercially reasonable efforts, such Pledgor is
not able to have such Equity Interests certificated, such Pledgor shall comply
with its obligations under Section 3.05(c) of the Security Agreement.


 

SECTION 3.           Representations, Warranties and Covenants. Each Pledgor
hereby represents, warrants and covenants, as to itself and the Securities
Collateral pledged by it hereunder, to and with each Collateral Agent that:

 

(a)           as of the date hereof the Pledged Stock represents that percentage
as set forth on Schedule II of the issued and outstanding shares of each class
of the capital stock or other Equity Interests of the issuer with respect
thereto;

 

(b)           except for the security interests granted hereunder, such Pledgor
(i) is as of the date hereof the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II, (ii) holds the Pledged
Securities free and clear of all Liens, other than the Liens created hereunder,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Securities
Collateral, other than pursuant hereto or in accordance with the Credit
Agreement, and (iv) subject to Section 2 and Section 5, will cause any and all
Securities Collateral, whether for value paid by such Pledgor or otherwise, to
be forthwith deposited with the Collateral Agent and pledged or assigned
hereunder;

 

(c)           except as set forth in the proviso to Section 1(a)(i), the Pledged
Stock and Pledged Securities set forth on Schedule II constitute all of the
securities owned by such Pledgor that are not included in the definition of
Collateral under the Security Agreement;

 

(d)           such Pledgor (i) has the power and authority to pledge the
Securities Collateral in the manner hereby done or contemplated and (ii) will
defend its title or interest thereto or therein against any and all Liens (other
than the Lien created by this Agreement), however arising, of all Persons
whomsoever;

 

(e)           by virtue of (i) the execution and delivery by the Pledgors of
this Agreement, when the Pledged Securities, certificates or other documents
representing or evidencing the Securities Collateral are delivered to the
Collateral Agent in accordance with this Agreement or (ii) in the case of
uncertificated Equity Interests, the filing of a UCC financing statement or its
equivalent in other jurisdictions, each Collateral Agent will obtain a valid and
perfected lien upon and security interest in such Pledged Securities under New
York law and/or any other applicable jurisdiction as security for the payment
and performance of the Obligations, subject to no Liens other than the liens
created hereunder or Permitted Liens which arise by operation of law;

 

3

--------------------------------------------------------------------------------


 

(f)            all of the Pledged Stock issued by any Pledgor has been duly
authorized and validly issued and is fully paid and to the extent applicable,
nonassessable;

 

(g)           all of the Pledged Debt Securities issued by any Pledgor have been
duly authorized, executed and delivered and are the enforceable obligations of
the issuer thereof; and

 

(h)           all information set forth herein relating to the Pledged
Securities is accurate and complete in all material respects as of the date
hereof.

 

SECTION 4.           Registration in Nominee Name; Denominations. The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
Pledgors, endorsed or assigned in blank or in favor of the Collateral Agent;
provided that the Collateral Agent shall only exercise such right to hold the
Pledged Securities in its own name as pledge or the name of its nominee (as
pledgee or as sub-agent) if (a) an Event of Default has occurred and is
continuing and (b) it has provided Borrower with prior written notice of its
intent to exercise such right. During the continuance of any Event of Default,
each Pledgor will promptly give to the Collateral Agent copies of any written
notices or other written communications received by it with respect to Pledged
Securities registered in the name of such Pledgor. During the continuance of any
Event of Default, the Collateral Agent shall at all times have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

 

SECTION 5.           Voting Rights; Dividends and Interest, etc. (a)  Unless and
until an Event of Default shall have occurred and be continuing and until prior
notice shall have been given to the Pledgor:

 

(i)            Each Pledgor shall have the right to exercise any and all voting
and/or other consensual rights and powers enuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided, however,
that such Pledgor will not be entitled to exercise any such right if the result
thereof would reasonably be expected to materially and adversely affect the
rights and remedies of any of the Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same;


 

(ii)           Each Collateral Agent shall execute and deliver to each Pledgor,
or cause to be executed and delivered to each Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to subparagraph
(iii) below; and


 

(iii)          Subject to the next sentence, each Pledgor shall be entitled to
receive and retain any and all cash dividends, interest, principal and other
amounts paid on the Pledged Securities to the extent and only to the extent that
such cash dividends, interest, principal and other amounts are permitted by or
not prohibited by, and otherwise paid in accordance with, the terms and
conditions of the Credit Agreement, the other Loan Documents and applicable
laws. All noncash dividends, interest, principal and other amounts, and all
dividends, interest, principal and other amounts paid or payable in cash or
otherwise in connection with a partial or total liquidation or

 

4

--------------------------------------------------------------------------------


 

dissolution, return of capital, capital surplus or paid-in surplus, and all
other distributions (other than distributions referred to in the preceding
sentence) made on or in respect of the Pledged Securities, whether paid or
payable in cash or otherwise, whether resulting from a subdivision, combination
or reclassification of the outstanding capital stock of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Securities Collateral, and, if
received by any Pledgor, shall be forthwith delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement).


 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND FOLLOWING NOTICE TO THE PLEDGOR, ALL RIGHTS OF ANY PLEDGOR TO
DIVIDENDS, INTEREST, PRINCIPAL OR OTHER AMOUNTS THAT SUCH PLEDGOR IS AUTHORIZED
TO RECEIVE PURSUANT TO PARAGRAPH (A)(III) ABOVE SHALL CEASE, AND ALL SUCH RIGHTS
SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL HAVE THE SOLE
AND EXCLUSIVE RIGHT AND AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS,
INTEREST, PRINCIPAL OR OTHER AMOUNTS. ALL DIVIDENDS, INTEREST, PRINCIPAL OR
OTHER AMOUNTS RECEIVED BY THE PLEDGOR CONTRARY TO THE PROVISIONS OF THIS SECTION
5 SHALL BE HELD FOR THE BENEFIT OF THE COLLATERAL AGENT, SHALL BE SEGREGATED
FROM OTHER PROPERTY OR FUNDS OF SUCH PLEDGOR AND SHALL BE FORTHWITH DELIVERED TO
THE COLLATERAL AGENT UPON PRIOR WRITTEN DEMAND IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY ENDORSEMENT). ANY AND ALL MONEY AND OTHER PROPERTY PAID OVER
TO OR RECEIVED BY THE COLLATERAL AGENT PURSUANT TO THE PROVISIONS OF THIS
PARAGRAPH (B) SHALL BE RETAINED BY THE COLLATERAL AGENT IN THE COLLATERAL
ACCOUNT ESTABLISHED PURSUANT TO THE SECURITY AGREEMENT AND SHALL BE APPLIED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 7. WITHIN FIVE (5) BUSINESS DAYS AFTER
ALL SUCH EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, THE COLLATERAL AGENT SHALL
REPAY TO EACH PLEDGOR ALL CASH DIVIDENDS, INTEREST OR PRINCIPAL (INCLUDING
INTEREST EARNED THEREON) THAT SUCH PLEDGOR WOULD OTHERWISE BE PERMITTED TO
RETAIN PURSUANT TO THE TERMS OF PARAGRAPH (A)(III) ABOVE AND WHICH REMAIN IN
SUCH ACCOUNT; PROVIDED, HOWEVER, THE COLLATERAL AGENT SHALL BE UNDER NO
OBLIGATION WITH RESPECT TO THE INVESTMENT OF SUCH CASH DIVIDENDS, INTEREST OR
PRINCIPAL, INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY REQUIREMENT TO INVEST SUCH
CASH DIVIDENDS, INTEREST OR PRINCIPAL IN ANY CLASS OF INVESTMENT,
INTEREST-BEARING OR OTHERWISE.


 


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND FOLLOWING NOTICE TO THE PLEDGOR, ALL RIGHTS OF ANY PLEDGOR TO
EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT IS ENTITLED TO EXERCISE
PURSUANT TO PARAGRAPH (A)(I) OF THIS SECTION 5, AND THE OBLIGATIONS OF THE
COLLATERAL AGENT UNDER PARAGRAPH (A)(II) OF THIS SECTION 5, SHALL CEASE, AND ALL
SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL
HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO EXERCISE SUCH VOTING,
MANAGERIAL AND CONSENSUAL RIGHTS AND POWERS. AFTER ALL EVENTS OF DEFAULT HAVE
BEEN CURED OR WAIVED, SUCH PLEDGOR WILL HAVE THE RIGHT TO EXERCISE THE VOTING
AND CONSENSUAL RIGHTS AND POWERS THAT IT WOULD OTHERWISE BE ENTITLED TO EXERCISE
PURSUANT TO THE TERMS OF PARAGRAPH (A)(I) ABOVE.


 


AFTER ANY AND ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, (I) PLEDGOR SHALL
HAVE THE RIGHT TO EXERCISE THE VOTING, MANAGERIAL AND OTHER CONSENSUAL RIGHTS
AND POWERS THAT IT WOULD OTHERWISE BE ENTITLED TO PURSUANT TO THIS AGREEMENT AND
TO RECEIVE THE PAYMENTS, PROCEEDS, DIVIDENDS, DISTRIBUTIONS, MONIES,
COMPENSATION, PROPERTY, ASSETS, INSTRUMENTS OR RIGHTS THAT IT WOULD BE
AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO THIS AGREEMENT; AND (II) PROMPTLY
AFTER SUCH CURE OR WAIVER, THE AGENT SHALL REPAY AND DELIVER TO PLEDGOR ALL CASH
AND MONIES THAT SUCH PLEDGOR IS ENTITLED TO RETAIN PURSUANT TO THIS AGREEMENT
WHICH HAVE NOT BEEN APPLIED TO THE REPAYMENT OF THE OBLIGATIONS PURSUANT TO THE
SECURITY AGREEMENT OR THE CREDIT AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


SECTION 6.           REMEDIES UPON EVENT OF DEFAULT. UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUBJECT TO APPLICABLE REGULATORY
AND LEGAL REQUIREMENTS, THE COLLATERAL AGENT MAY SELL OR OTHERWISE DISPOSE OF
THE SECURITIES COLLATERAL, OR ANY PART THEREOF, AT PUBLIC OR PRIVATE SALE OR AT
ANY BROKER’S BOARD OR ON ANY SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR
FUTURE DELIVERY AS THE COLLATERAL AGENT SHALL DEEM APPROPRIATE; PROVIDED THAT
ANY DISPOSITION OF SECURITIES COLLATERAL BY PRIVATE SALE BE DEEMED TO HAVE BEEN
MADE IN A COMMERCIALLY REASONABLE MANNER. EACH SUCH PURCHASER AT ANY SUCH SALE
SHALL HOLD THE PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART
OF ANY PLEDGOR, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLEDGORS
HEREBY WAIVE ALL RIGHTS OF REDEMPTION, STAY, VALUATION AND APPRAISAL ANY PLEDGOR
NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE
NOW EXISTING OR HEREAFTER ENACTED.

 

The Collateral Agent shall give a Pledgor ten (10) Business Days’ prior written
notice (which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions (the “UCC”)) of the Collateral
Agent’s intention to make any sale or other disposition of such Pledgor’s
Securities Collateral. Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Securities Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale. At any such sale, the Securities Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Securities Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of such Securities Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Securities Collateral is made on credit or for
future delivery, the Securities Collateral so sold may be retained by the
Collateral Agent until the sale price is paid in full by the purchaser or
purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Securities Collateral so sold and, in case of any such failure, such Securities
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by applicable law, private) sale made pursuant to this Section 6, any
Secured Party may bid for or purchase, free from any right of redemption, stay,
valuation or appraisal on the part of any Pledgor (all said rights being also
hereby waived and released), the Securities Collateral or any part thereof
offered for sale and may make payment on account thereof by using any Obligation
then due and payable to such Secured Party from any Pledgor as a credit against
the purchase price, and such Secured Party may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Pledgor therefor. For purposes hereof, (a) a written
agreement to purchase the Securities Collateral or any portion thereof shall be
treated as a sale thereof, (b) the Collateral Agent shall be free to carry out
such sale pursuant to such agreement and (c) no Pledgor shall be entitled to the
return of the Securities Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose upon the Securities Collateral and to sell the
Securities Collateral or any portion thereof pursuant to a judgment or decree of
a court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section shall be deemed to conform

 

6

--------------------------------------------------------------------------------


 

to the commercially reasonable standards as provided in Section 9-611 of the UCC
or its equivalent in other jurisdictions, as applicable.

 


SECTION 7.           APPLICATION OF PROCEEDS OF SALE. THE PROCEEDS OF ANY SALE
OF SECURITIES COLLATERAL PURSUANT TO SECTION 6, AS WELL AS ANY SECURITIES
COLLATERAL CONSISTING OF CASH, SHALL BE APPLIED BY THE COLLATERAL AGENT AS
PROVIDED IN THE SECURITY AGREEMENT.

 


SECTION 8.           COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. SUBJECT TO
SECTION 25, EACH PLEDGOR HEREBY APPOINTS EACH COLLATERAL AGENT THE
ATTORNEY-IN-FACT OF SUCH PLEDGOR FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS
OF THIS AGREEMENT AND TAKING ANY ACTION AND EXECUTING ANY INSTRUMENT THAT EITHER
COLLATERAL AGENT MAY DEEM REASONABLY NECESSARY TO ACCOMPLISH THE PURPOSES
HEREOF, WHICH APPOINTMENT IS IRREVOCABLE AND COUPLED WITH AN INTEREST, PROVIDED
THAT THE COLLATERAL AGENT SHALL ONLY TAKE ANY ACTION PURSUANT TO SUCH
APPOINTMENT UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COLLATERAL AGENT
SHALL HAVE THE RIGHT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, WITH FULL POWER OF SUBSTITUTION EITHER IN THE COLLATERAL AGENT’S
NAME OR IN THE NAME OF SUCH PLEDGOR, TO ASK FOR, DEMAND, SUE FOR, COLLECT,
RECEIVE AND GIVE ACQUITTANCE FOR ANY AND ALL MONEYS DUE OR TO BECOME DUE UNDER
AND BY VIRTUE OF ANY SECURITIES COLLATERAL, TO ENDORSE CHECKS, DRAFTS, ORDERS
AND OTHER INSTRUMENTS FOR THE PAYMENT OF MONEY PAYABLE TO THE PLEDGOR
REPRESENTING ANY INTEREST OR DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN RESPECT
OF THE SECURITIES COLLATERAL OR ANY PART THEREOF OR ON ACCOUNT THEREOF AND TO
GIVE FULL DISCHARGE FOR THE SAME, TO SETTLE, COMPROMISE, PROSECUTE OR DEFEND ANY
ACTION, CLAIM OR PROCEEDING WITH RESPECT THERETO, AND TO SELL, ASSIGN, ENDORSE,
PLEDGE, TRANSFER AND TO MAKE ANY AGREEMENT RESPECTING, OR OTHERWISE DEAL WITH,
THE SAME; PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS
REQUIRING OR OBLIGATING EITHER COLLATERAL AGENT TO MAKE ANY COMMITMENT OR TO
MAKE ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY SUCH
COLLATERAL AGENT, OR TO PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY
ACTION WITH RESPECT TO THE SECURITIES COLLATERAL OR ANY PART THEREOF OR THE
MONEYS DUE OR TO BECOME DUE IN RESPECT THEREOF OR ANY PROPERTY COVERED THEREBY.
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR
AMOUNTS ACTUALLY RECEIVED AS A RESULT OF THE EXERCISE OF THE POWERS GRANTED TO
THEM HEREIN, AND NEITHER THEY NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS
SHALL BE RESPONSIBLE TO ANY PLEDGOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER,
EXCEPT FOR THEIR OWN GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH.

 


SECTION 9.           WAIVERS; AMENDMENT. (A)  NO FAILURE OR DELAY OF THE
COLLATERAL AGENT IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR
POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR
POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT OR POWER. THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT HEREUNDER
AND OF THE OTHER SECURED PARTIES UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE
AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.
NO WAIVER OF ANY PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY ANY PLEDGOR THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) BELOW, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN. NO NOTICE TO OR DEMAND ON ANY PLEDGOR IN ANY CASE
SHALL ENTITLE SUCH PLEDGOR OR ANY OTHER PLEDGOR TO ANY OTHER OR FURTHER NOTICE
OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.

 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT ENTERED INTO AMONG
THE BORROWER, THE COLLATERAL AGENT


 


7

--------------------------------------------------------------------------------



 


AND THE PLEDGORS WITH RESPECT TO WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION IS
TO APPLY SUBJECT TO ANY CONSENTS REQUIRED IN ACCORDANCE WITH SECTION 9.08 OF THE
CREDIT AGREEMENT.


 


SECTION 10.         SECURITIES ACT, ETC. IN VIEW OF THE POSITION OF THE PLEDGORS
IN RELATION TO THE PLEDGED SECURITIES, OR BECAUSE OF OTHER CURRENT OR FUTURE
CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR
HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS IN
PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME IN
EFFECT BEING CALLED THE “FEDERAL SECURITIES LAWS”) OR EQUIVALENT LEGISLATION IN
ANY OTHER JURISDICTION WITH RESPECT TO ANY DISPOSITION OF THE PLEDGED SECURITIES
PERMITTED HEREUNDER. EACH PLEDGOR UNDERSTANDS THAT COMPLIANCE WITH THE FEDERAL
SECURITIES LAWS OR EQUIVALENT LEGISLATION IN ANY OTHER JURISDICTION MIGHT VERY
STRICTLY LIMIT THE COURSE OF CONDUCT OF THE COLLATERAL AGENT IF THE COLLATERAL
AGENT WAS TO ATTEMPT TO DISPOSE OF ALL OR ANY PART OF THE PLEDGED SECURITIES,
AND MIGHT ALSO LIMIT THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT
TRANSFEREE OF ANY PLEDGED SECURITIES COULD DISPOSE OF THE SAME. SIMILARLY, THERE
MAY BE OTHER LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE COLLATERAL AGENT IN
ANY ATTEMPT TO DISPOSE OF ALL OR PART OF THE PLEDGED SECURITIES UNDER APPLICABLE
BLUE SKY OR OTHER STATE SECURITIES LAWS OR SIMILAR LAWS ANALOGOUS IN PURPOSE OR
EFFECT. EACH PLEDGOR RECOGNIZES THAT IN LIGHT OF SUCH RESTRICTIONS AND
LIMITATIONS THE COLLATERAL AGENT MAY, WITH RESPECT TO ANY SALE OF THE PLEDGED
SECURITIES, LIMIT THE PURCHASERS TO THOSE WHO WILL REPRESENT AND AGREE, AMONG
OTHER THINGS, TO ACQUIRE SUCH PLEDGED SECURITIES FOR THEIR OWN ACCOUNT FOR
INVESTMENT, AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF, AND UPON
CONSUMMATION OF ANY SUCH SALE THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD. EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT IN LIGHT OF SUCH
RESTRICTIONS AND LIMITATIONS, THE COLLATERAL AGENT, IN ITS SOLE AND ABSOLUTE
DISCRETION (BUT SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT), (A) MAY
PROCEED TO MAKE SUCH A SALE WHETHER OR NOT A REGISTRATION STATEMENT FOR THE
PURPOSE OF REGISTERING SUCH PLEDGED SECURITIES OR PART THEREOF SHALL HAVE BEEN
FILED UNDER THE FEDERAL SECURITIES LAWS OR EQUIVALENT LEGISLATION IN ANY OTHER
JURISDICTION AND (B) MAY APPROACH AND NEGOTIATE WITH A SINGLE POTENTIAL
PURCHASER TO EFFECT SUCH SALE. EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT ANY
SUCH SALE MIGHT RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE TO THE SELLER
THAN IF SUCH SALE WERE A PUBLIC SALE WITHOUT SUCH RESTRICTIONS. IN THE EVENT OF
ANY SUCH SALE, THE COLLATERAL AGENT SHALL INCUR NO RESPONSIBILITY OR LIABILITY
FOR SELLING ALL OR ANY PART OF THE PLEDGED SECURITIES AT A PRICE THAT THE
COLLATERAL AGENT, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY IN GOOD FAITH DEEM
REASONABLE UNDER THE CIRCUMSTANCES, NOTWITHSTANDING THE POSSIBILITY THAT A
SUBSTANTIALLY HIGHER PRICE MIGHT HAVE BEEN REALIZED IF THE SALE WERE DEFERRED
UNTIL AFTER REGISTRATION AS AFORESAID OR IF MORE THAN A SINGLE PURCHASER WERE
APPROACHED. THE PROVISIONS OF THIS SECTION 10 WILL APPLY NOTWITHSTANDING THE
EXISTENCE OF A PUBLIC OR PRIVATE MARKET UPON WHICH THE QUOTATIONS OR SALES
PRICES MAY EXCEED SUBSTANTIALLY THE PRICE AT WHICH THE COLLATERAL AGENT SELLS.

 


SECTION 11.         REGISTRATION, ETC. EACH PLEDGOR AGREES THAT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT HEREUNDER, IF FOR
ANY REASON THE COLLATERAL AGENT DESIRES TO SELL ANY OF THE PLEDGED SECURITIES OF
THE BORROWER AT A PUBLIC SALE, IT WILL, AT ANY TIME AND FROM TIME TO TIME, UPON
THE REASONABLE WRITTEN REQUEST OF THE COLLATERAL AGENT, USE ITS COMMERCIALLY
REASONABLE EFFORTS TO TAKE OR TO CAUSE THE ISSUER OF SUCH PLEDGED SECURITIES TO
TAKE SUCH ACTION AND PREPARE, DISTRIBUTE, FILE AND/OR CAUSE TO BECOME EFFECTIVE
SUCH DOCUMENTS AS ARE REQUIRED OR ADVISABLE IN THE REASONABLE OPINION OF COUNSEL
FOR THE COLLATERAL AGENT TO PERMIT THE PUBLIC SALE OF SUCH PLEDGED SECURITIES.
EACH PLEDGOR FURTHER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE
COLLATERAL AGENT, EACH OTHER SECURED PARTY, ANY UNDERWRITER AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, AFFILIATES AND CONTROLLING PERSONS (COLLECTIVELY,
“INDEMNITEES”) FROM AND AGAINST ALL LOSS, LIABILITY, EXPENSES, COSTS OF COUNSEL
(INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND OUT-OF-POCKET EXPENSES TO
THE COLLATERAL AGENT OF LEGAL COUNSEL) AND CLAIMS (INCLUDING THE REASONABLE
COSTS OF INVESTIGATION) THAT THEY MAY INCUR INSOFAR AS SUCH LOSS, LIABILITY,
EXPENSE OR

 

8

--------------------------------------------------------------------------------


 


CLAIM ARISES OUT OF OR IS BASED UPON ANY ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN ANY PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO) OR IN
ANY NOTIFICATION OR OFFERING CIRCULAR, OR ARISES OUT OF OR IS BASED UPON ANY
ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS IN ANY THEREOF NOT MISLEADING, EXCEPT INSOFAR
AS THE SAME MAY HAVE BEEN CAUSED BY ANY UNTRUE STATEMENT OR OMISSION BASED UPON
INFORMATION FURNISHED IN WRITING TO SUCH PLEDGOR OR THE ISSUER OF SUCH PLEDGED
SECURITIES BY THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY EXPRESSLY FOR USE
THEREIN. EACH PLEDGOR FURTHER AGREES, UPON SUCH WRITTEN REQUEST REFERRED TO
ABOVE, TO USE ITS REASONABLE BEST EFFORTS TO QUALIFY, FILE OR REGISTER, OR CAUSE
THE ISSUER OF SUCH PLEDGED SECURITIES TO QUALIFY, FILE OR REGISTER, ANY OF THE
PLEDGED SECURITIES UNDER THE BLUE SKY OR OTHER SECURITIES LAWS OF SUCH STATES AS
MAY BE REQUESTED BY THE COLLATERAL AGENT AND KEEP EFFECTIVE, OR CAUSE TO BE KEPT
EFFECTIVE, ALL SUCH QUALIFICATIONS, FILINGS OR REGISTRATIONS. EACH PLEDGOR WILL
BEAR ALL REASONABLE COSTS AND EXPENSES OF CARRYING OUT ITS OBLIGATIONS UNDER
THIS SECTION 11. EACH PLEDGOR ACKNOWLEDGES THAT THERE IS NO ADEQUATE REMEDY AT
LAW FOR FAILURE BY IT TO COMPLY WITH THE PROVISIONS OF THIS SECTION 11 AND THAT
SUCH FAILURE WOULD NOT BE ADEQUATELY COMPENSABLE IN DAMAGES, AND THEREFORE
AGREES THAT ITS AGREEMENTS CONTAINED IN THIS SECTION 11 MAY BE SPECIFICALLY
ENFORCED.

 


SECTION 12.         TERMINATION OR RELEASE. (A)  THIS AGREEMENT AND THE SECURITY
INTERESTS GRANTED HEREBY (I) SHALL AUTOMATICALLY TERMINATE WHEN ALL THE
OBLIGATIONS HAVE BEEN PAID IN FULL (EXCEPT FOR CONTINGENT INDEMNITY OBLIGATIONS
NOT THEN DUE), THE LENDERS HAVE NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT
AGREEMENT OR TO ISSUE OR PARTICIPATE IN LETTERS OF CREDIT AND THE LC EXPOSURE
HAS BEEN REDUCED TO ZERO (AT WHICH TIME THE COLLATERAL AGENT SHALL EXECUTE AND
DELIVER TO EACH PLEDGOR, AT SUCH PLEDGOR’S EXPENSE, ALL UCC TERMINATION
STATEMENTS OR THEIR EQUIVALENT IN ANY OTHER JURISDICTION AND OTHER DOCUMENTS
WHICH SUCH PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION) AND
(II) TO THE EXTENT PERMITTED BY APPLICABLE LAW SHALL CONTINUE TO BE EFFECTIVE OR
SHALL BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT IN RESPECT
OF ANY OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RESTORED BY ANY SECURED
PARTY UPON ANY BANKRUPTCY OR REORGANIZATION OF ANY PLEDGOR OR OTHERWISE. ANY
EXECUTION AND DELIVERY OF TERMINATION STATEMENTS OR DOCUMENTS PURSUANT TO THIS
SECTION 12(A) SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE COLLATERAL AGENT.
A SUBSIDIARY GUARANTOR SHALL AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER AND THE SECURITY INTERESTS IN THE COLLATERAL OF SUCH SUBSIDIARY
GUARANTOR SHALL BE AUTOMATICALLY RELEASED IN THE EVENT THAT THE EQUITY INTERESTS
OF SUCH SUBSIDIARY GUARANTOR SHALL BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
TO A PERSON THAT IS NOT AN AFFILIATE OF BORROWER SUCH THAT SUCH PERSON IS NO
LONGER A SUBSIDIARY OF BORROWER IN ACCORDANCE WITH THE TERMS OF EACH LOAN
DOCUMENT.

 


(B)           UPON ANY SALE OR OTHER TRANSFER BY ANY PLEDGOR OF ANY SECURITIES
COLLATERAL THAT IS PERMITTED UNDER EACH LOAN DOCUMENT TO ANY PERSON THAT IS NOT
A PLEDGOR, OR UPON THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF
THE SECURITY INTERESTS GRANTED HEREBY IN ANY SECURITIES COLLATERAL PURSUANT TO
SECTION 9.08 OF THE CREDIT AGREEMENT, THE SECURITY INTERESTS IN SUCH SECURITIES
COLLATERAL SHALL BE AUTOMATICALLY RELEASED. IF THE CAPITAL STOCK OF A PLEDGOR IS
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF TO A PERSON THAT IS NOT AN AFFILIATE
OF THE BORROWER SO THAT SUCH PLEDGOR IS NO LONGER A SUBSIDIARY OF THE BORROWER
PURSUANT TO A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT, SUCH PLEDGOR SHALL
BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT FURTHER ACTION.


 


(C)           IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO
PARAGRAPH (A) OR (B), THE COLLATERAL AGENT SHALL EXECUTE AND DELIVER TO ANY
PLEDGOR, AT SUCH PLEDGOR’S EXPENSE, ALL DOCUMENTS THAT SUCH PLEDGOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE. ANY EXECUTION AND
DELIVERY OF DOCUMENTS PURSUANT TO THIS SECTION 12 SHALL BE WITHOUT RECOURSE TO
OR WARRANTY BY THE COLLATERAL AGENT.

 

9

--------------------------------------------------------------------------------


 


SECTION 13.         NOTICES. ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE
IN WRITING AND GIVEN AS PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT. ALL
COMMUNICATIONS AND NOTICES HEREUNDER TO ANY PLEDGOR THAT IS A DOMESTIC
SUBSIDIARY SHALL BE GIVEN TO IT AT THE BORROWER AT THE BORROWER’S ADDRESS AS
PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT, WITH A COPY TO THE BORROWER.

 


SECTION 14.         FURTHER ASSURANCES. EACH PLEDGOR AGREES TO DO SUCH FURTHER
ACTS AND THINGS, AND TO EXECUTE AND DELIVER SUCH ADDITIONAL CONVEYANCES,
ASSIGNMENTS, AGREEMENTS AND INSTRUMENTS, AS THE COLLATERAL AGENT MAY AT ANY TIME
REASONABLY REQUEST IN WRITING IN CONNECTION WITH THE ADMINISTRATION AND
ENFORCEMENT OF THIS AGREEMENT OR WITH RESPECT TO THE SECURITIES COLLATERAL OR
ANY PART THEREOF OR IN ORDER TO ASSURE AND CONFIRM UNTO THE COLLATERAL AGENT,
ITS RIGHTS AND REMEDIES HEREUNDER.

 


SECTION 15.         BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENT. WHENEVER IN
THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE
DEEMED TO INCLUDE THE PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL
COVENANTS, PROMISES AND AGREEMENTS BY OR ON BEHALF OF ANY PLEDGOR THAT ARE
CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF ITS PERMITTED
SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY PLEDGOR
WHEN A COUNTERPART (INCLUDING A FACSIMILE COPY) HEREOF EXECUTED ON BEHALF OF
SUCH PLEDGOR SHALL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT AND A COUNTERPART
HEREOF SHALL HAVE BEEN EXECUTED ON BEHALF OF THE COLLATERAL AGENT, AND
THEREAFTER SHALL BE BINDING UPON SUCH PLEDGOR AND THE COLLATERAL AGENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL ENURE TO THE BENEFIT OF SUCH
PLEDGOR, THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO PLEDGOR SHALL HAVE THE RIGHT
TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN OR IN THE SECURITIES
COLLATERAL (AND ANY SUCH ATTEMPTED ASSIGNMENT SHALL BE VOID), EXCEPT AS
EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. THIS
AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH RESPECT TO EACH
PLEDGOR AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR RELEASED WITH
RESPECT TO ANY PLEDGOR WITHOUT THE APPROVAL OF ANY OTHER PLEDGOR AND WITHOUT
AFFECTING THE OBLIGATIONS OF ANY OTHER PLEDGOR HEREUNDER.

 


SECTION 16.         SURVIVAL OF AGREEMENT; SEVERABILITY. (A)  ALL COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY ANY PLEDGOR HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES AND
SHALL SURVIVE THE MAKING BY THE LENDERS OF THE LOANS, AND THE LENDERS’ ISSUANCE
OF AND PARTICIPATIONS IN LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE
BY THE SECURED PARTIES OR ON THEIR BEHALF, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT UNTIL THIS AGREEMENT SHALL TERMINATE.

 


(B)           IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
AGREEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD
THAT THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL
NOT IN AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION). THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS. IT IS UNDERSTOOD AND AGREED THAT THIS
AGREEMENT SHALL CREATE SEPARATE SECURITY INTERESTS IN THE SECURITIES COLLATERAL
SECURING THE OBLIGATIONS, AS PROVIDED IN SECTION 1, AND THAT ANY DETERMINATION
BY ANY COURT WITH JURISDICTION THAT THE SECURITY INTERESTS SECURING ANY
OBLIGATION OR CLASS OF OBLIGATIONS IS INVALID FOR ANY REASON SHALL NOT IN AND OF
ITSELF INVALIDATE THE SECURITY INTERESTS SECURING ANY OTHER OBLIGATIONS
HEREUNDER.


 


10

--------------------------------------------------------------------------------



 


SECTION 17.         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 


SECTION 18.         COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE A SINGLE CONTRACT, AND SHALL BECOME EFFECTIVE
AS PROVIDED IN SECTION 15. DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE TO THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 


SECTION 19.         RULES OF INTERPRETATION. THE RULES OF INTERPRETATION
SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS
AGREEMENT. SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY,
ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO
BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AGREEMENT.

 


SECTION 20.         JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A)  EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT REFERRED TO ABOVE. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT
THAT THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 


(B)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT REFERRED TO IN PARAGRAPH (A) OF
THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 21.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED,

 

11

--------------------------------------------------------------------------------


 


EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


SECTION 22.         ADDITIONAL PLEDGORS. PURSUANT TO SECTION 5.16 OF THE CREDIT
AGREEMENT, EACH DOMESTIC SUBSIDIARY OF THE BORROWER THAT WAS NOT IN EXISTENCE OR
NOT A DOMESTIC SUBSIDIARY ON THE DATE OF THE CREDIT AGREEMENT IS REQUIRED TO
ENTER INTO THIS AGREEMENT AS A PLEDGOR UPON BECOMING A DOMESTIC SUBSIDIARY. UPON
EXECUTION AND DELIVERY BY THE COLLATERAL AGENT AND SUCH DOMESTIC SUBSIDIARY OF
AN INSTRUMENT IN THE FORM OF ANNEX I ATTACHED TO THE SECURITY AGREEMENT, SUCH
DOMESTIC SUBSIDIARY SHALL BECOME A PLEDGOR HEREUNDER WITH THE SAME FORCE AND
EFFECT AS IF ORIGINALLY NAMED AS A PLEDGOR HEREIN. THE EXECUTION AND DELIVERY OF
SUCH INSTRUMENT SHALL NOT REQUIRE THE CONSENT OF ANY PLEDGOR HEREUNDER. THE
RIGHTS AND OBLIGATIONS OF EACH PLEDGOR HEREUNDER SHALL REMAIN IN FULL FORCE AND
EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW PLEDGOR AS A PARTY TO THIS
AGREEMENT.

 


SECTION 23.         FINANCING STATEMENTS. EACH PLEDGOR HEREBY IRREVOCABLY
AUTHORIZES THE COLLATERAL AGENT AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY
RELEVANT JURISDICTION ANY INITIAL FINANCING STATEMENTS (INCLUDING FIXTURE
FILINGS) AND AMENDMENTS THERETO THAT CONTAIN THE INFORMATION REQUIRED BY ARTICLE
9 OF THE UNIFORM COMMERCIAL CODE OF EACH APPLICABLE JURISDICTION FOR THE FILING
OF ANY FINANCING STATEMENT OR AMENDMENT RELATING TO THE SECURITIES COLLATERAL,
INCLUDING (I) WHETHER SUCH PLEDGOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION
AND ANY ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED TO SUCH PLEDGOR, (II) ANY
FINANCING OR CONTINUATION STATEMENTS OR OTHER DOCUMENTS WITHOUT THE SIGNATURE OF
SUCH PLEDGOR WHERE PERMITTED BY LAW, INCLUDING THE FILING OF A FINANCING
STATEMENT DESCRIBING THE SECURITIES COLLATERAL AS “ALL ASSETS IN WHICH THE
PLEDGOR NOW OWNS OR HEREAFTER ACQUIRES RIGHTS” AND (III) IN THE CASE OF A
FINANCING STATEMENT FILED AS A FIXTURE FILING OR COVERING SECURITIES COLLATERAL
CONSTITUTING MINERALS OR THE LIKE TO BE EXTRACTED OR TIMBER TO BE CUT, A
SUFFICIENT DESCRIPTION OF THE REAL PROPERTY TO WHICH SUCH SECURITIES COLLATERAL
RELATES. EACH PLEDGOR AGREES TO PROVIDE ALL INFORMATION DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE TO THE COLLATERAL AGENT PROMPTLY UPON REQUEST.
COPIES OF SUCH FINANCING STATEMENTS, AS FILED, SHOULD BE SENT PROMPTLY TO THE
BORROWER AT THE ADDRESS PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT.

 


SECTION 24.         NO DEEMED DIVIDEND.NOTWITHSTANDING THE FOREGOING, NO PLEDGOR
SHALL BE REQUIRED TO TAKE ANY ACTION PURSUANT TO THIS AGREEMENT THAT THE
BORROWER HAS REASONABLY DETERMINED WOULD EITHER RESULT IN ADVERSE TAX
CONSEQUENCES UNDER SECTION 956 OF THE CODE OR WOULD CONTRAVENE ANY APPLICABLE
LAW, RULE OR REGULATION.

 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

POLYMER GROUP, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

BONLAM (S.C.), INC.

 

CHICOPEE, INC.

 

DOMINION TEXTILE (USA) INC.

 

FABPRO ORIENTED POLYMERS, INC.

 

FABRENE CORP.

 

FABRENE GROUP L.L.C.

 

FIBERGOL CORPORATION

 

FIBERTECH GROUP, INC.

 

FNA ACQUISITION, INC.

 

FNA POLYMER CORP.

 

LORETEX CORPORATION

 

PGI EUROPE, INC.

 

PGI POLYMER, INC.

 

PNA CORP.

 

POLY-BOND INC.

 

POLYIONIX SEPARATION TECHNOLOGIES, INC.

 

PRISTINE BRANDS CORPORATION

 

TECHNETICS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-14

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-15

--------------------------------------------------------------------------------


 

Schedule I to the
Pledge Agreement

 

DOMESTIC SUBSIDIARIES

 

Bonlam (S.C.), Inc.

Chicopee, Inc.

Dominion Textile (USA) Inc.

FabPro Oriented Polymers, Inc.

Fabrene Corp.

Fabrene Group L.L.C.

FiberGol Corporation

FiberTech Group, Inc.

FNA Acquisition, Inc.

FNA Polymer Corp.

Loretex Corporation

PGI Europe, Inc.

PGI Polymer, Inc.

PNA Corp.

Poly-Bond Inc.

PolyIonix Separation Technologies, Inc.

Pristine Brands Corporation

Technetics Group, Inc.

 

--------------------------------------------------------------------------------


 

Schedule II to the
Pledge Agreement

 

PLEDGED STOCK

 

Issuer

 

Number
of
Certificate

 



Registered Owner

 

Number and
Class of Shares/
Type of Interest

 


Percentage
of Shares/Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

Issuer

 

Payee

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------